Citation Nr: 0904643	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for lumbar spondylosis from 
November 8, 2004?

2.  What evaluation is warranted for osteoarthritis of the 
right knee from November 8, 2004?

3.  What evaluation is warranted for chondromalacia patellae 
of the right knee from November 8, 2004?

4.  What evaluation is warranted for degenerative changes of 
the left knee from November 8, 2004, to September 4, 2008?

5.  What evaluation is warranted for degenerative changes of 
the left knee from September 4, 2008?

6.  Entitlement to a rating in excess of 20 percent for post 
operative residuals of a left knee injury with instability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and June 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In December 2007, the Board remanded these claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

On appeal the veteran has raised the issues of entitlement to 
service connection cervical and shoulder disorders secondary 
to falls caused by the service connected left knee, 
entitlement to service connection for a psychiatric disorder 
to include depression secondary to multiple service connected 
disorders, and entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  While the claim for a total disability evaluation 
based on individual unemployability due to service connected 
disorders was previously referred to the RO in the December 
2007 remand, that claim has yet to be adjudicated.  
Accordingly, that claim, as well as the other claims noted 
above are referred for immediate consideration by the RO.  
 
In reaching the decisions below the Board acknowledges that 
the veteran has requested a hearing if he is not awarded a 
100 percent rating based on all of his claims.  Given the 
condition the appellant placed on his hearing request and the 
fact that there are multiple unadjudicated claims over which 
the Board may not exercise appellate jurisdiction, it is 
premature to conclude that the entirety of the appellant's 
claimed disorders would not warrant a total rating at some 
time.  Hence, based on the conditional nature of the 
appellant's request, a hearing is not ordered.  Should, 
however, the veteran be denied a total rating following the 
RO's adjudication of all of the issues referred above, and 
should he perfect an appeal to any of those claims, he may 
then refile a request for a hearing before the Board.


FINDINGS OF FACT

1.  Lumbar spondylosis has not been manifested by forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

2.  Osteoarthritis of the right knee has not been manifested 
by compensable limitation of flexion or extension.  

3.  Chondromalacia patellae of the right knee has not been 
manifested by moderate lateral instability or recurrent 
subluxation.

4.  Prior to September 4, 2008, degenerative changes of the 
left knee were not manifested by a compensable limitation of 
flexion or extension.  

5.  As of September 4, 2008, degenerative changes of the left 
knee have not been manifested by compensable limitation of 
flexion or by 45 degrees or more of extension.

6.  Post operative residuals of a left knee injury with 
instability have not been manifested by severe lateral 
instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for lumbar spondylosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for an initial evaluation in excess of 
10 percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).

3.  The criteria for an initial evaluation in excess of 
10 percent for chondromalacia patellae of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5257 (2008).

4.  Prior to September 4, 2008, the criteria for an initial 
evaluation in excess of 10 percent for degenerative changes 
of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261.

5.  As of September 4, 2008, the criteria for an initial 
evaluation in excess of 40 percent for degenerative changes 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5260, 5261.

6.  The criteria for an evaluation in excess of 20 percent 
for post operative residuals of a left knee injury with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 
4.14, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claim for an increased rating for 
post operative residuals of a left knee injury with 
instability, VA notified the veteran in November 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question.  Specifically, VA did not inform 
the veteran of how disability ratings and effective dates are 
assigned, nor did it inform the veteran of the specific 
criteria needed for a higher evaluation for the knee.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that the August 2005 statement of the 
case specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating for his 
service-connected left knee disability.  In January 2008, VA 
informed the veteran how disability ratings and effective 
dates are assigned.  The claim was readjudicated in a 
September 2008 rating decision and an October 2008 
supplemental statement of the case.  

As to the claims involving a higher rating for lumbar 
spondylosis, right knee, and degenerative changes of the left 
knee, the Board notes that as service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard as to 
these issues.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  The veteran has submitted 
private medical records.  The claimant was been afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  There is not a scintilla of evidence that any VA 
error in assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Analysis

During the appeal, the RO granted service connection for 
lumbar spondylosis and assigned a 10 percent evaluation, 
effective November 10, 2004.  The veteran appealed the 
evaluation assigned, and the RO granted a 20 percent 
evaluation in an August 2005 rating decision.  He argues he 
warrants a higher rating.

The RO also granted service connection and separate 10 
percent ratings for osteoarthritis and chondromalacia 
patellae of the right knee.  The veteran argues he warrants 
higher evaluations.  

Finally, the RO granted the veteran a separate evaluation for 
degenerative changes of the left knee and assigned a 
10 percent evaluation, effective November 8, 2004.  In a 
September 2008 rating decision the RO granted a 40 percent 
evaluation, effective September 4, 2008.  The RO has 
continued the 20 percent evaluation for post operative 
residuals of a left knee injury with instability throughout 
the appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the Francisco rule does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Lumbar Spondylosis

Lumbar spondylosis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  A general rating formula evaluates 
diseases and injuries of the spine.  These criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  A 20 percent evaluation is also 
warranted when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less or there is favorable ankylosis of the entire 
thoracolumbar spine.

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent for lumbar 
spondylosis since the medical evidence does not show forward 
flexion to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine at any time during the appellate 
term.  For example, the December 2004 VA examination report 
shows the veteran was able to forward flex to 70 degrees.  
This shows he has movement in his back, and thus he cannot 
have ankylosis of the entire thoracolumbar spine.  The 
September 2008 VA examination report shows he was able to 
forward flex to 60 degrees.  Such clinical findings do not 
fall under the criteria for a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The veteran has been diagnosed with degenerative disc 
disease; however, he does not have any objective neurological 
pathology associated with his lumbar spine,  For example, in 
the December 2004 VA examination report, the examiner stated 
the veteran had normal sensation throughout the lower 
extremities.  In the September 2008 VA examination report, 
the examiner noted that sensation was "grossly intact" to 
light touch, and deep tendon reflexes were even.  Babinki's 
were downgoing, bilaterally.  The examiner stated he did not 
see any evidence of nerve entrapment, radiculopathy, or any 
spinal nerve involvement with the current lumbar spine 
condition.  Thus, applying the criteria for evaluating 
neurological symptoms separately from the spine symptoms is 
not warranted.  

The currently-assigned 20 percent evaluation contemplates 
pain with movement.  In a November 2008 private medical 
record, the examiner stated that the veteran suffered from 
chronic pain with prolonged sitting, standing, and walking 
and pain with repetitive lifting and bending.  He noted the 
veteran may experience flare-ups, which "can be 
incapacitating."  The Board does not find such description 
to be evidence establishing a higher rating.  This examiner 
is addressing hypothetical incapacitating flare-ups.  More 
importantly, the 20 percent evaluation specifically 
contemplates flare-ups of the service-connected disability.  
38 C.F.R. § 4.1 (Generally, degrees of disability are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
severity of the several grades of disability).  

In light of the foregoing, the clinical findings preponderate 
against entitlement to an increased rating for lumbar 
spondylosis under the applicable criteria during the appeal 
period.  Hence, the veteran's claim for an evaluation in 
excess of 20 percent for lumbar spondylosis is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Bilateral Knee

The RO has granted separate evaluations for arthritis and 
instability of both knees.  Degenerative changes of the left 
knee were rated as 10 percent disabling from November 8, 
2004, and 40 percent disabling from September 4, 2008.  
Postoperative residuals of a left knee injury with 
instability have been rated 20 percent disabling since 1993.  
Osteoarthritis of the right knee has been evaluated as 
10 percent from November 8, 2004.  Finally, chondromalacia 
patellae of the right knee has been evaluated as 10 percent 
disabling since November 8, 2004.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
traumatic arthritis is rated as degenerative arthritis which 
in turn is rated based upon the nature and extent of any 
limitation of motion.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).

Leg flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Leg extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or 
instability, and a 30 percent evaluation is assigned for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257.

Right knee

Osteoarthritis of the right knee is evaluated under 
Diagnostic Code 5010, which essentially addresses limitation 
of motion of the knee.  Chondromalacia patellae of the right 
knee is evaluated under Diagnostic Code 5257, which addresses 
lateral instability and recurrent subluxation.  The Board 
will address these two, different disabilities separately.

Arthritis:  The Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
osteoarthritis of the right knee.  Throughout the appeal, the 
veteran's extension has been normal, and his limitation of 
flexion has not been compensable  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  For example, the December 2004 
VA examination report shows that he had 0 degrees of 
extension and 110 degrees of flexion.  A February 2008 
private medical record shows that he had full extension and 
135 degrees of flexion.  The September 2008 VA examination 
report shows he had 0 degrees of extension and 130 degrees of 
flexion.  Neither limitation warrants a compensable 
evaluation under Diagnostic Codes 5260 and 5261.  As a 
result, he would not warrant separate evaluations for 
limitation of extension and limitation of flexion.  See 
VAOPGCPREC 09-04.  Because he does not meet the criteria for 
a 20 percent evaluation under either Diagnostic Code.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has considered the holding in DeLuca and finds that 
the assigned 10 percent evaluation addresses the veteran's 
pain with loss of range of flexion.  In the December 2004 VA 
examination report, the examiner noted the veteran did not 
have any diminution with repetitive testing, and had 5/5 
motor strength to flexion and extension.  He concluded the 
veteran had "no DeLuca criteria."  In the September 2008 VA 
examination report, the examiner stated that after repetitive 
motion of the knee, there was no additional loss of joint 
function due to pain, fatigue, or lack of coordination.  

Instability:  The Board has carefully reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for 
chondromalacia patellae of the right knee.  The evidence does 
not show that the veteran has moderate lateral instability or 
recurrent subluxation.  For example, the December 2004 VA 
examination report shows that the veteran had "some mild 
anterior slippage."  The September 2008 VA examination 
report shows the examiner stated there was no instability to 
varus, valgus, anterior, or posterior stressing.  McMurray's 
sign was negative.  Such clinical findings do not establish 
moderate lateral instability or recurrent subluxation such as 
to warrant a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Thus, a higher rating is not 
warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim that his symptoms 
associated with his right knee warrant higher ratings, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, in view of the denial of 
entitlement to an increased evaluations for the different 
symptomatology, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

Left knee

Degenerative changes of the left knee are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5261, which addresses 
limitation of motion of the knee.  Post operative residuals 
of a left knee injury with instability are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which addresses 
lateral instability and recurrent subluxation.  The Board 
will address these two, different disabilities separately.

Arthritis:  The Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent prior 
to September 4, 2008, for degenerative changes of the left 
knee and an initial evaluation in excess of 40 percent as of 
September 4, 2008, for the service-connected disability.  The 
evidence prior to that date shows that the veteran's 
extension was normal and his limitation of flexion was not 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  For example, the December 2004 VA examination report 
shows that he had 0 degrees of extension and 110 degrees of 
flexion.  A February 2008 private medical record shows that 
he had 0 degrees of extension and 90 degrees of flexion.  
Thus, an initial evaluation in excess of 10 percent would not 
be warranted.  See id.  Because neither range of motion is 
compensable, separate evaluations for limitation of extension 
and flexion would not be warranted.  See VAOPGCPREC 09-04.

Since September 4, 2008, the evidence preponderates against 
finding that the veteran has extension limited to 45 degrees, 
nor does he have compensable limitation of flexion.  For 
example, the September 2008 VA examination report shows that 
extension of the left knee was limited to 30 degrees.  He had 
120 degrees of flexion.  In order to warrant a higher 
evaluation under Diagnostic Code 5261, extension would need 
to be limited to 45 degrees, which has not been demonstrated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The veteran's 
flexion is noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Thus, both a higher rating based upon limitation 
of extension and a separate, compensable evaluation for 
limitation of flexion are not warranted in this case.  See 
id.; VAOPGCPREC 09-04.

Lastly, the Board has considered the holding in DeLuca and 
finds that the 10 percent and 40 percent evaluations during 
the appeal period address the veteran's pain with loss of 
range of motion.  In the December 2004 VA examination report, 
the examiner noted the veteran did not have any diminution 
with repetitive testing, and had 5/5 motor strength to 
flexion and extension.  He concluded the veteran had "no 
DeLuca criteria."  In the September 2008 VA examination 
report, the examiner stated motor strength was 5-/5 with both 
extension and flexion.  He also stated that after repetitive 
motion of the knee, there was no additional loss of joint 
function due to pain, fatigue, or lack of coordination.  

Accordingly, an increased rating above that previously 
assigned by the RO is not in order.  

Instability:  The Board has carefully reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for post 
operative residuals of a left knee injury with instability.  
The evidence does not show that the veteran has severe 
lateral instability or recurrent subluxation.  For example, 
the December 2004 VA examination report shows that the 
veteran had "some anterior instability."  An August 2007 
MRI of the left knee showed that the medial and lateral 
collateral ligamentous complexes were normal.  In the 
September 2008 VA examination report, the examiner stated 
there was no instability to varus, valgus, anterior, or 
posterior stressing.  McMurray's sign was negative.  Such 
clinical findings do not establish lateral instability or 
recurrent subluxation that is severe to warrant a 30 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Thus, a higher rating is not warranted.  Accordingly, in view 
of the denial of entitlement to an increased evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson.

In reaching these decisions involving the different 
symptomatology of the left knee, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim that his 
symptoms associated with his left knee warrant higher 
ratings, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.  

Extraschedular consideration:  The Board considered whether 
the case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The veteran has 
undergone left knee surgery, which means he has been 
hospitalized for this disability.  The combined evaluation 
for the left lower extremity is 50 percent.  He has not been 
hospitalized for the right knee or the low back disabilities.  
The combined evaluation for the right lower extremity is 
20 percent, and the low back disability is currently 
20 percent disabling.  The veteran has complained that his 
disabilities impact his work, and the Board referred a claim 
for a total rating for compensation based upon individual 
unemployability due to service-connected disabilities in the 
December 2007 remand.  The Board finds, however, that there 
is a lack of credible evidence that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluations assigned for each disability. 
 The veteran's case is not exceptional.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 20 percent for lumbar 
spondylosis is denied.

An initial evaluation in excess of 10 percent for 
osteoarthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia patellae of the right knee is denied.

An initial evaluation in excess of 10 percent prior to 
September 4, 2008, for degenerative changes of the left knee 
is denied.

An initial evaluation in excess of 40 percent as of September 
4, 2008, for degenerative changes of the left knee is denied.

An evaluation in excess of 20 percent for post operative 
residuals of a left knee injury with instability is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


